DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,113,477 (herein called “the ’477 Patent”) in view of Ranta-Aho et al (US 2008/0192766). 

Regarding claim 1: claim 1 of the ’477 Patent discloses a method implemented by a wireless transmit receive unit (WTRU), the method comprising: 
transmitting a random access channel (RACH) preamble via a first uplink resource (see 7:60-61, for example; the RACH is clearly transmitted using a first uplink resource); and 
transmitting an uplink data transmission via a second uplink resource (see 8:1-2, for example), wherein the WTRU determines the second uplink resource used for sending the uplink data transmission based on a signature sequence associated with the RACH preamble (see 7:64-65, for example).  
Claim 1 of the ’477 Patent does not explicitly disclose the limitation that WTRU determines the second uplink resource based on the first uplink resource used for transmitting the RACH preamble.  However, Ranta-Aho discloses determining a second uplink resource for data transmission (the E-DCH) based on both the random signature and the uplink resource (access slot) used to transmit the RACH preamble.  For example, see [0023], which indicates that the channel assignment for the uplink data channel (E-DCH) is obtained “using the random access slot and the random signature”.  Thus, the WTRU determines the second uplink resource (the channel assigned for uplink data channel) based on a signature sequence (the random signature) and the first uplink resource used for transmitting the RACH preamble (the RACH access slot).  It would have been obvious to one of ordinary skill in the art, before the invention, to base the selection of the second uplink resource on both the signature and the access slot (first resource) used to transmit the uplink RACH.  The rationale for doing so would have been to provide additional options for distinguishing between RACH messages from different UEs and thus avoid collisions.

Regarding claim 9: the claim is rejected under obviousness-type double patenting in view of claim 8 of the ’477 Patent and Ranta-Aho for very similar reasons to those indicated above for claim 1.  

Regarding claim 17:  the claim is rejected under obviousness-type double patenting in view of claim 8 of the ’477 Patent and Ranta-Aho for very similar reasons to those indicated above for claims 1 and 9.  It would have been obvious to one of ordinary skill in the art to implement the base station of claim 17 given the WTRU of claim 8 of the ’477 Patent as modified by Ranta-Aho above.  That is, the WTRU communicates with a base station and the steps of the corresponding base station as claimed in claim 17 would have been obvious.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ranta-Aho et al (US 2008/0192766).

Regarding claim 1: Ranta-Aho discloses a method implemented by a wireless transmit receive unit (WTRU), the method comprising: 
transmitting a random access channel (RACH) preamble via a first uplink resource (disclosed throughout; see [0023], for example, which indicates that the UE selects a RACH access slot and a random signature and sends a preamble signal based on the selections); and 
transmitting an uplink data transmission via a second uplink resource, wherein the WTRU determines the second uplink resource used for sending the uplink data transmission based on a signature sequence associated with the RACH preamble and the first uplink resource used for transmitting the RACH preamble (disclosed throughout; see [0023], for example; the channel assignment for the uplink data channel (E-DCH) is obtained “using the random access slot and the random signature”; thus, the WTRU determines the second uplink resource (the channel assigned for uplink data channel) based on a signature sequence (the random signature) and the first uplink resource used for transmitting the RACH preamble (the RACH access slot)).  

Regarding claim 9: Ranta-Aho discloses a wireless transmit receive unit (WTRU) comprising: 
a transceiver (see the transmitter and receiver of element 14 of Figure 2, for example); and 
a processor configured to (see the uplink scheduling and signal generating module 12 and the CPU of element 14 of Figure 2, for example): 
transmit, via the transceiver, a random access channel (RACH) preamble via a first uplink resource (disclosed throughout; see [0023], for example, which indicates that the UE selects a RACH access slot and a random signature and sends a preamble signal based on the selections); and 
transmit, via the transceiver, an uplink data transmission via a second uplink resource, wherein the processor is configured to determine the second uplink resource used for sending the uplink data transmission based on a signature sequence associated with the RACH preamble and the first uplink resource used for transmitting the RACH preamble (disclosed throughout; see [0023], for example; the channel assignment for the uplink data channel (E-DCH) is obtained “using the random access slot and the random signature”; thus, the WTRU determines the second uplink resource (the channel assigned for uplink data channel) based on a signature sequence (the random signature) and the first uplink resource used for transmitting the RACH preamble (the RACH access slot)).

Regarding claim 17: Ranta-Aho discloses a base station comprising: 
a transceiver (see the combination of the transmitter 18 and receiver 22 of Figure 22, for example); and 
a processor configured to (see the scheduling and signal generating module 35 of Figure 2, for example): 
receive, via the transceiver, a random access channel (RACH) preamble via a first uplink resource (disclosed throughout; see [0023], for example, which indicates that the UE selects a RACH access slot and a random signature and sends a preamble signal based on the selections; this signal is received by the base station); and 
receive, via the transceiver, an uplink data transmission via a second uplink resource, wherein the uplink data transmission is received via the second uplink resource based on a signature sequence associated with the RACH preamble and the first uplink resource used for transmitting the RACH preamble (disclosed throughout; see [0023], for example; the channel assignment for the uplink data channel (E-DCH) is obtained “using the random access slot and the random signature”; thus, the WTRU determines the second uplink resource (the channel assigned for uplink data channel) based on a signature sequence (the random signature) and the first uplink resource used for transmitting the RACH preamble (the RACH access slot)).

Regarding claims 2 and 10: Ranta-Aho discloses the limitations that the WTRU determines the second uplink resource used for transmitting the uplink data transmission based on an allocation table (disclosed throughout; see [0028], for example, which indicates that the additional bits in the RACH procedure are used “to point to” one of the E-DCH (for example) configurations for the UE to use; this information for indexing or pointing to information clearly indicates the use of a table for allocating the E-DCH and corresponding configuration for uplink data transmission).

Regarding claims 3 and 11: Ranta-Aho discloses the limitations that the allocation table is indexed based on signature sequence indices of RACH preambles and resource indices of uplink resources used for transmitting the RACH preambles (disclosed throughout; see [0028], for example, which indicates that the additional information indicating (pointing to) the E-DCH configuration is transmitted in response to the selected access slot and signature and is thus based on the access slot (resource index) and signature sequence).

Regarding claims 4 and 12: Ranta-Aho discloses the limitations that the indices of uplink resources used for transmitting the RACH preambles comprises one or more of access slot indices or time indices (disclosed throughout; as indicated above and in [0023] and [0028], the uplink resources used for transmitting RACH preambles include the selected access slot).

Regarding claims 5 and 13: Ranta-Aho discloses the limitations that a row of the allocation table indicates that the second uplink resources is to be used for uplink data transmission when the RACH preamble associated with the signature sequence is transmitted via the first uplink resource (disclosed throughout; as indicated above and in [0023] and [0028], the UE selects a signature sequence and first uplink resource (access slot) for transmitting the RACH preamble, and in response, the network (base station) responds with the “acquisition message…that corresponds to the used signature and the access slot” and includes the additional bits to index (point to) the corresponding row in the table for uplink resource (E-DCH) for data transmission).

Regarding claims 6, 14, and 18: Ranta-Aho discloses the limitations that the WTRU transmits (base station receives) the uplink data transmission after receiving a NACK from the network (disclosed throughout; as indicated in [0031], the UE retries the uplink transmission procedure upon failure; further, as indicated in [0025], this failure can occur upon receipt of a stop signal (which is reasonably interpreted as a NACK)).

Regarding claims 7, 15, and 19: Ranta-Aho discloses the limitations of receiving/transmitting system information, the system information indicating associations between uplink resources usable for uplink data transmission, and with RACH preamble signature sequences and resources usable for RACH preamble transmission (disclosed throughout; see [0028], for example, which discloses that the UE receives (or base station transmits) system information including at least the “additional bits for channel assignment”, which point to an E-DCH configuration for the UE to use; this system information indicates an association between the corresponding E-DCH for uplink data transmission and the RACH preamble signature sequence (“used signature”) and resource for RACH preamble transmission (“used…access slot”)).

Regarding claims 8, 16, and 20: Ranta-Aho discloses the limitations that the system information further indicates one or more transmission parameters to be used for the uplink data transmission (see [0028], for example, which indicates that this system information (additional bits) indicates transmission parameters (the E-DCH configuration) to be used for the uplink data transmission).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,497,777 to Baker et al discloses a method for indicating E-DCH resources for E-RACH.
U.S. Patent Application Publication 2007/0147310 to Cai discloses a method for improving random access channel performance.
U.S. Patent Application Publication 2010/0105405 to Vujcic discloses a method to allocate UE dedicated signatures.  
U.S. Patent Application Publication 2008/0043658 to Worrall discloses a method for obtaining feedback from subscriber communication units.
U.S. Patent Application Publication 2005/0249133 to Terry et al discloses a medium access control layer architecture for supporting enhanced uplink.
U.S. Patent 8,989,082 to Wigard et al discloses a method for providing RACH parameters in a broadcast channel for a random access procedure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 1, 2022